DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/775,236 filed on January 15, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending, with claims 1-3, 5-7 and 9-20 being currently amended. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claims 2-3 are accepted. The 112(b) rejections of claims 2-3 are therefore withdrawn.
II. Double Patenting Rejections
Due to the amendments to claims 17 and 20, the double patenting rejections no longer apply and are therefore withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Peter Hoeller (No. 61,468) on April 15, 2021.
The application has been amended as follows: claims 1, 17 and 20 have been amended to include limitations regarding monitoring the impedance of the battery.

With respect to claims 1, 17 and 20, refer to the attached Office Action appendix for the amended claimset. 


Allowable Subject Matter
Claims 1-20 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “determining whether the charging source is a current limited source; based on said determination, iteratively performing the following steps until a counter value (n) reaches a max count (N): isolating the battery from a load, applying a different charging current (IMSR) that is less than IM for a preset time, measuring the voltage level of the battery after applying IMSR, and incrementing the counter value n” in combination with all the other elements recited in claim 1.
Claims 2-16, being dependent on claim 1, are allowable for the same reasons as claim 1. 

Claims 18-19, being dependent on claim 17, are allowable for the same reasons as claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859